 

LIGHTPATH TECHNOLOGIES, INC. 8-K [lpth-8k_011618.htm] 

 

Exhibit 10.4

 

AFFIRMATION OF GUARANTEE

 

This AFFIRMATION OF GUARANTEE is made as of January 16, 2018 (“Affirmation”), by
the undersigned guarantor (“Guarantor”) for the benefit of AVIDBANK (“Bank”).

RECITALS

Lightpath Technologies, Inc. and ISP Optics Corporation (together, “Borrower”)
and Bank are parties to that certain Second Amended and Restated Loan and
Security Agreement dated as of December 21, 2016 and as amended from time to
time (the “Agreement”). In connection therewith, Guarantor executed for the
benefit of Bank an Unconditional Guaranty dated as of September 30, 2013 (the
“Guarantee”). Borrower and Bank propose to enter into an amendment of the
Agreement on or around date herewith (the “Amendment”) to, among other things,
increase and extend the credit facilities being provided by Bank to Borrower
thereunder, provided, that Guarantor consents to the Amendment and agrees that
the Guarantee will remain effective.

AGREEMENT

NOW, THEREFORE, Guarantor agrees as follows:

1.           Guarantor consents to the execution, delivery and performance by
Borrower of the Amendment and the documents and instruments executed in
connection therewith.

2.           Guarantor confirms that, as of the date hereof, Guarantor has no
defenses against its obligations under the Guarantee.

3.           The Guarantee is and shall remain in full force and effect with
respect to Borrower’s Obligations and otherwise and hereby is ratified and
confirmed in all respects.

4.           Unless otherwise defined, all capitalized terms in this Affirmation
shall be as defined in the Guarantee.

5.           In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

[signature page follows]



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Affirmation of Guaranty as
of the first date above written. 



  GUARANTOR:         GELTECH INC.         By: /s/ J. James Gaynor          
Name: J. James Gaynor           Title : President & CEO  

 

 